Citation Nr: 1623437	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-18 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The matter has since been transferred to the Norfolk RO.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the claimant's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(4) (2015).

The Veteran contends that she has PTSD as a result of military sexual trauma (MST) in service.  VA's attempts to verify the occurrence of this incident, however,  have been unsuccessful.  However, the Veteran was previously notified of the types of evidence under 38 C.F.R. § 3.304(f)(4), other than service records, that can be submitted to corroborate such an assault, and she has submitted written statements from her family members.  

Chapter 38 C.F.R. § 3.304(f)(4) provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  Because the Veteran has not been afforded a VA examination, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA mental health treatment since November 2010 and associate with the Veteran's file.  Any negative reply should also be associated with the file.

2.  After all treatment records have been associated with the claims file, schedule the Veteran for an examination with an appropriate examiner to determine whether she has a diagnosis of PTSD as a result of the claimed sexual assault.  The examiner must note that the complete 
evidence of record has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  

In addition to all service and post-service treatment reports of record, the examiner should specifically consider the following: 

* VA mental health progress notes dated in 2010, indicating diagnoses of PTSD.

If the examiner finds that the Veteran currently meets the diagnostic criteria according to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) of the American Psychiatric Association for a diagnosis of PTSD, he or she should provide an opinion as to:

* 1) whether it is at least as likely as not that the claimed stressor of an in-service sexual assault actually occurred, and if so, whether the Veteran's PTSD is the result of such stressor;

* 2)  If the Veteran does not have PTSD, whether she has any other acquired psychiatric disorder as a result of military service. 

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  

3.  The issue on appeal should then be readjudicated.  If the issue on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

